Citation Nr: 0709857	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2002 and June 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

In statements submitted in October 2000 and October 2003, the 
veteran appears to indicate that he wants to pursue service 
connection for a neuropsychiatric disability other than PTSD.  
This issue is referred to the RO for further development.

In his March 2003 substantive appeal, the veteran requested a 
Board hearing.  He withdrew this request in a July 2003 
statement.

In June 2004, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all evidence necessary for an equitable disposition of this 
claim.

2.  The veteran does not have a current diagnosis of PTSD for 
VA compensation purposes.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in October 
2001 and June 2004.  These letters advised the veteran of the 
information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the June 2004 letter 
expressly told the veteran to provide any relevant evidence 
in his possession, and the October 2001 letter implicitly 
told him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).   In February 2002 
and February 2005, the veteran was sent letters requesting 
information that could help verify his reported stressors.  
The April 2006 supplemental statement of the case notified 
the veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the VCAA 
notification requirements have been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records, private medical records, 
personnel records, and VA examination reports from April 2002 
and March 2006.  The veteran was given ample notice and 
opportunity to provide evidence on his behalf or to inform VA 
of existing evidence that had not been obtained.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Therefore, the 
Board finds VA has satisfied the duty to assist in obtaining 
evidence.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

In the present case, the claims file contains multiple 
examination reports in compliance with DSM-IV standards that 
do not diagnose PTSD.  The April 2002 VA examination report 
diagnoses agoraphobia with panic attacks and concludes that 
the veteran does not fulfill the diagnostic criteria for 
PTSD.  The examiner concluded that the veteran's emotional 
reactions during service were a manifestation of the 
personality disorder that was diagnosed in 1974.  This 
opinion is based on a review of the veteran's medical records 
and its reliability, therefore, is not dependent on the 
accuracy of the veteran's own recitation of his medical 
history and in-service experiences.  The report describes the 
veteran's mental status - including his mood, affect, thought 
processes, and judgment - so that the Board can understand 
the rationale for the examiner's conclusion.  For these 
reasons, the Board finds this report to be probative to the 
issue at hand.

The August 2003 private psychiatric evaluation diagnoses 
dysthymic disorder (late onset), depressive neurosis (by 
history), and panic disorder (by history).  While the 
probative value of the August 2003 psychological evaluation 
is diminished by the fact that the psychologist did not have 
access to the veteran's medical records, the report does 
contain probative value to the extent that it is based on 
psychological testing and on personal observation of the 
veteran.  It also describes the veteran's mood and thought 
processes and provides reasoning to support its conclusions.  
Therefore, the Board finds some probative value in this 
report.
  
The most probative of evidence of record is the March 2006 VA 
examination report.  This report diagnoses panic disorder 
with agoraphobia in accordance with DSM-IV criteria.  The 
examiner also notes his familiarity with the veteran's 
verified stressors and expressly states that the veteran does 
not fulfill the diagnostic criteria for PTSD due to any in-
service stressor.  This report it is based on a review of the 
veteran's medical records, an interview with the veteran 
himself, and a detailed mental status examination.  
Therefore, the Board considers this record to be highly 
probative to the determination of whether the veteran has 
PTSD.

On the other hand, there are many deficiencies with the only 
PTSD diagnosis that appears in the record.  This diagnosis, 
which is found in an October 2000 private doctor's report, 
appears to be based on the veteran's own cursory description 
of his military history.  It is not supported by an 
examination with clinical findings and rationale.  The report 
does not discuss any specific traumatic event, and the only 
symptoms that are cited to justify the diagnosis are that the 
veteran relives war experiences continuously, wakes up at 
night profusely sweating, and falls into panic.  There is no 
discussion of the DSM-IV criteria, and there is no mention of 
whether the veteran experiences any symptoms other than the 
three mentioned above.  The report gives no indication 
whether, or the extent to which, the veteran suffers 
significant distress or impairment in social, occupational, 
or other areas of functioning.  Nor does it indicate the 
duration of the veteran's symptoms, whether he experiences 
persistent symptoms of increased arousal, whether he 
persistently avoids stimuli associated with the trauma, or 
whether he experiences a numbing of general responsiveness.  
Therefore, the Board places little probative value on this 
report.

To summarize, the Board finds that the probative value of the 
single piece of evidence in support of the veteran's claim is 
far outweighed by that of the many records that refute it.  
While all of these records were provided by medical 
professionals with the necessary training to render a 
competent medical opinion, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), the opinions that do not diagnose PTSD are 
far more comprehensive and persuasive than the report that 
does diagnose PTSD.  Moreover, the opinions that do not 
support the veteran's claim rely more on the objective 
evidence, such as medical records and stressor verification 
reports, and less on the veteran's subjective recitation of 
his own medical history.  Finally, the opinion diagnosing 
PTSD provides no indication that its author even conducted a 
mental status examination of the veteran before rendering his 
opinion.  Therefore, in the absence of a competent diagnosis 
of PTSD, the veteran's claim must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Service connection for PTSD is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


